Citation Nr: 1809428	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to April 1963.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his February 2012 notice of disagreement (NOD), the Veteran requested a hearing before a Decision review Officer (DRO).  In subsequent correspondences, the Veteran and his representative indicated that the Veteran requested to cancel his DRO hearing.  See January 2014 Email Correspondence and January 2014 Statement in Support of Claim.  The Board also notes that in his February 2014 VA Form 9, the Veteran requested a Board Hearing at a local VA Office.  The Veteran was scheduled for a January 2018 Board Hearing.  See December 2017 Hearing Request Letter.  A January 2018 Report of General Information indicated that the Veteran reported that he would not be able to attend his January 2018 Board Hearing and requested that his hearing be rescheduled.  Thereafter in a January 2018 Statement in Support of Claim, the Veteran's representative indicated the Veteran's request to have his appeal adjudicated by the Board without appearing for a hearing.  See January 2018 Statement in Support of Claim.  Under these circumstances, the regulations consider the hearing requests to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

After the Agency of Original Jurisdiction (AOJ) issued a January 2014 Statement of the Case on the issue on appeal, the Veteran submitted a February 2014 correspondence from his private treatment provider, not yet considered by the AOJ in the first instance.  On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  In this case, the Veteran filed his substantive appeal after February 2, 2013, and has not requested AOJ review.  Accordingly, the Board may consider the evidence in the first instance.

The Veteran's representative requested an expedited docket be considered as the Veteran is 76 years old.  See January 2018 Statement in Support of Claim.  The motion is granted and the appeal is advanced on the docket based on the Veteran's age.  38 C.F.R. § 20.900(c) (appeals may be advanced on the docket when a Veteran is 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.

2.  The Veteran did not incur hearing loss while in service, and he did not manifest hearing loss within one year of separation from service.

3.  The Veteran did not incur his current hernia disability while in service; and it is not otherwise related to his active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus disability are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for hernia have not been met.  38 U.S.C. 
1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria for Service Connection 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017); see also 38 C.F.R. § 3.303(d) (2017) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service).  To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.   

Tinnitus Analysis

The Veteran contends that his tinnitus began in service in 1963.  See January 2011 Veteran's Application for Compensation and/or Pension.

The Veteran has a current tinnitus diagnosis.  See December 2011 VA Hearing Loss and Tinnitus Examination Report.  Thus, the first element of service connection, current disability, is satisfied.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's Form DD 214 indicates that his military occupational specialty (MOS) was a reciprocating engine mechanic; therefore, in-service acoustic trauma has been conceded.  Accordingly, the second element has been met.

Finally, with regard to the third element of service connection, nexus, the December 2011 VA examiner opined that since there was no high frequency hearing loss or threshold shift during service, the tinnitus is also less likely due to military noise exposure.  In support of this opinion, the examiner cited the 2006 Institute of Medicine report titled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" which made the following conclusion that, "based on current knowledge NIHL occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The most pronounced effects of a given noise exposure to pure-tone thresholds are measureable immediately following the exposure."  The Board finds the examiner competent and credible but affords the opinion decreased probative value as failed to consider the Veteran's reports of continuing symptoms since service. 

The record includes a February 2014 private opinion wherein a private hearing instrument specialist opined that the nature of the Veteran's tinnitus could be attributed to exposure of loud noises from flight decks and engines without hearing protective gear.  The Board finds the private specialist competent and credible, but affords the opinion reduce probative value as the private hearing instrument specialist did not indicate whether review of the claims file was performed and there was no supporting rationale for his opinion. 

However, the Board notes that the Veteran has reported that his tinnitus has been productive of ringing in his ears and that his symptoms have continued since service.  See January 2011 Veteran's Application for Compensation and/or Pension and February 2011 Private Hearing Centers Confidential Patient Analysis Chart.  In this regard, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by a veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Under these circumstances, the Board finds the Veteran is competent to recall the onset of his tinnitus during service.  The Board has no reason to doubt the credibility of his reports.  Accordingly, the evidence is at least in equipoise as to whether his tinnitus originated during service.  Accordingly, entitlement to service connection for tinnitus is warranted.

Bilateral Hearing Loss Analysis 

The Veteran contends that his hearing loss began in service in 1963.  See January 2011 Veteran's Application for Compensation and/or Pension. 
The Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385; see also December 2011 VA Hearing Loss and Tinnitus Examination Report.  Thus, the first element of service connection, current disability, is satisfied.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a March 1963 report of medical examination at discharge with audiometric readings; however STRs are silent for audiometric readings upon his May 1958 enlistment examination.  The Veteran's Form DD 214 indicates that his military occupational specialty (MOS) was a reciprocating engine mechanic and in-service acoustic trauma has been conceded.  Therefore, element two has been met. 

Finally, with regard to the third element, nexus, the record includes a February 2014 private opinion wherein a private hearing instrument specialist opined that the nature of the Veteran's hearing could be attributed to exposure of loud noises from flight decks and engines without hearing protective gear.  The Board finds the examiner competent and credible, but affords the opinion reduced probative value as the private hearing instrument specialist did not indicate whether review of the claims file was performed and there was no supporting rationale for his opinion.   

The record also includes a December 2011 VA examination report wherein the examiner opined that the Veteran's hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  The examiner explained the chief complaint is bilateral hearing loss for 20 years, or maybe longer.  The examiner indicated that the Veteran served from 1958 to 1963 and was an aircraft mechanic (jet and reciprocating engines).  The examiner indicated that the Veteran did not remember whether he wore ear protection, he denied occupational noise exposure, he used ear protection when doing yard work, and denied other recreational noise exposure.  

The examiner explained that on enlistment in May 1958, only whisper testing was done and July 1958 audio showed normal hearing, bilaterally, as did audiograms in 1960 and March 1963 (separation).  The examiner further explained that there was no threshold shift on the separation examination, so the current hearing loss was more likely a post-service occurrence.    In support of this opinion, the examiner cited the 2006 Institute of Medicine report titled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" which made the following conclusion that, "based on current knowledge NIHL occurs immediately, i.e., there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The most pronounced effects of a given noise exposure to pure-tone thresholds are measureable immediately following the exposure."  The Board finds the examiner competent and credible and affords the opinion probative weight as the examiner indicated she reviewed the claims file and provided a thorough rationale for her opinion.  

The Board has considered the Veteran's lay assertions and notes that there is no indication that he has medical experience or training.  Therefore, as a lay witness, he is only competent to report on factors such as his medical history and observable symptomatology.  See Layno, 6 Vet. App. at 469-70.  However, attributing a sensorineural hearing loss disability to military service is beyond the scope of lay observation, particularly when it is diagnosed decades after separation from service.  Therefore, a determination as to the etiology of the Veteran's disability requires specialized training.  See Jandreau, 492 F.3d at 1377.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his bilateral hearing loss disability.  See 38 C.F.R. § 3.159(a)(1).

In conclusion, the Board finds the weight of the probative evidence of record fails to demonstrate an in-service incurrence of hearing loss or that his bilateral hearing loss became manifest to any degree within one year of separation from service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for bilateral hearing loss is denied.




Inguinal Hernia Analysis

The Veteran contends that his hernia began in service in 1960.  See January 2011 Veteran's Application for Compensation and/or Pension. 

The Veteran was afforded a December 2011 examination and the examiner diagnosed the Veteran with right inguinal hernia disability with the date of diagnoses in 1962 and 2009.  See December 2001 VA Abdominal, Inguinal, and Femoral Hernia Examination Report.  Thus, the first element of service connection, current disability, is satisfied.  

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, an August 1962 STR chronological record of medical care noted pain in the right groin with a sudden onset, likely a hernia.  An August 1962 STR clinical record consultation sheet indicated the Veteran had "pain in RLQ-sudden onset, now subsided- no fever or chills, no nausea" and right "ing hernia- please evaluate."  The Veteran was diagnosed with inguinal hernia.  An April 1963 STR noted "(R) inguinal hernia, Sept 62, surgically repaired."  A September U.S. Naval Hospital record indicated the Veteran was admitted for elective hernioplasty for a right indirect inguinal hernia and his past medical history was not significant for the present illness.  Post-operative course was uneventful and the Veteran was discharged to full duty.  An October 1962 STR chronological record of medical care noted "post-op" hernioplasty doing well.  Therefore, the second element is also met.

Finally, regarding the third element, nexus, the December 2011 VA examiner indicated that it would be resorting to mere speculation to opine whether the Veteran's recurrent right inguinal hernia is caused by the hernia that occurred in August through September 1962 while in service.  The examiner explained that STRs documented a right indirect inguinal hernia in 1962 which was repaired.  The examiner indicated that there was no complication or problem afterwards, and the recurrence was not until 2009, which was 47 years afterwards.  The examiner explained that the recurrent hernia was "certainly not" due to any activity in active duty service as the Veteran has not been exerting himself in active duty military duties for 46 years, and the "surgical repair" in service was certainly successful as it held up for 47 years.  

The examiner opined that there is no way to know what led to the recurrence of the right inguinal hernia.  The examiner indicated that literature states, "Indirect inguinal hernias occur when abdominal contents protrude through the deep inguinal ring, lateral to the inferior epigastric vessels; this may be caused by failure of embryonic closure of the processus vaginalis."  The examiner explained that men are more likely to have an inherent weakness along the inguinal canal because of the way males develop in the womb and is therefore mostly due to a congenital problem in development.  The examiner indicated that the Veteran had a right inguinal hernia repair in active duty.  The examiner noted, "In contrast to the indirect hernia, a direct hernia is most often an acquired lesion.  It occurs when a weak spot develops in the lower abdominal musculature (the posterior floor of the inguinal canal) due to the normal and/or abnormal stresses inflicted by living and aging."  The examiner explained that in adults, stresses such as lifting heavy objects, frequent coughing or straining, constipation, etc. can instigate hernias.  

The examiner further explained that in 2009 the Veteran was found to have both a direct and a recurrent indirect hernia on the right.  The examiner indicated that the Veteran gave a history of being very active doing landscaping when they built their house in 1996 doing his own yardwork and gardening, which likely led to the new [different from active duty] right inguinal direct hernia in 2009; however, the surgeon also noted a right recurrent indirect hernia at the time of surgery.  The examiner explained that a previous surgical repair in the right groin could certainly have led to a weaker spot where recurrence of hernia can occur, but the fact that the Veteran also developed left direct inguinal hernia suggested other extrinsic strenuous forces over the greater than 45 years after leaving active duty, which played a large part in causing the recurrent right inguinal hernias.  

The Board finds the examiner competent and credible and affords her opinion probative weight.  Although the examiner stated an opinion could not be reached without speculation, her rationale supported a finding that the Veteran's current hernia disability is not related to service.  In this regard, the examiner explained that, the Veteran's in-service hernia in 1962 was repaired with no complication or problem afterwards, and the recurrence was not until 2009, which was 47 years afterwards; thus the recurrent hernia was "certainly not" due to any activity in active duty service as the Veteran has not been exerting himself in active duty military duties for 46 years, and the "surgical repair" in service was certainly successful as it held up for 47 years.  Additionally, the examiner acknowledged that a previous surgical repair in the right groin could have led to a weaker spot where recurrence of hernia can occur, but based on the fact that the Veteran also developed left direct inguinal hernia; the examiner concluded other extrinsic strenuous forces over the greater than 45 years after leaving active duty, played a large part in causing the recurrent right inguinal hernias. 

The record does not include a competent medical opinion to the contrary. 

Consideration has been given to the Veteran's contentions that his hernia, chronic, recurrent is related to an initial in-service event and repair of his right hernia that allowed for recurrent and chronic repeat of the hernia due to weakening of the muscle and surrounding tissue.  See January 2018 Statement of Representative in Appeals Case.  As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, but he is not competent to establish that which would require specialized knowledge or training.  See Layno, 6 Vet. App. 465, 469 (1994).  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his hernia disability.  See 38 C.F.R. § 3.159(a)(1).

Therefore, the Board finds the preponderance of the evidence is against a finding that the Veteran's current inguinal hernia disability was incurred in, or is otherwise related to his active service.  As such, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations, and service connection for inguinal hernia is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for inguinal hernia is denied. 






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


